Citation Nr: 0420681	
Decision Date: 07/29/04    Archive Date: 08/05/04

DOCKET NO.  03-11 031	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder.

2.  Entitlement to service connection for attention deficit 
disorder.  


REPRESENTATION

Appellant represented by:	American Legion


ATTORNEY FOR THE BOARD

Alexander I. Anurca, Jr., Law Clerk





INTRODUCTION

The appellant had active duty from March 1978 to October 
1983.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio (RO).

The appeal is remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.


REMAND

Having carefully reviewed the evidence of record pertaining 
to the appellant's claims of entitlement to service 
connection for an acquired psychiatric disorder, including 
bipolar disorder and attention deficit disorder, the Board 
finds that additional development of the claims is necessary.

The appellant contends that he incurred or aggravated bipolar 
disorder and attention deficit disorder as a result of 
unloading bodies from aircraft after the Jonestown Massacre/ 
suicide in Guyana.  In a July 2002 VA medical record, a VA 
psychologist opined that although the appellant had post-
traumatic stress disorder which preexisted military service, 
the claimed event exacerbated the disorder.  

As a preliminary matter, the appellant's claim is not limited 
to seeking service connection for the disorders he has 
specified, bipolar disorder and attention deficit disorders.  
The Board is obligated to review all issues raised in all 
documents or oral testimony submitted prior to the Board 
decision.  Sondel v. Brown, 6 Vet. App. 218, 220 (1994); 
Fanning v. Brown, 4 Vet. App. 225, 228-29 (1993); cf. Ephraim 
v. Brown, 82 F.3d 399 (Fed. Cir. 1996) [Holding in part that 
a claim based on the diagnosis of a new mental disorder 
stated a new claim when the new disorder had not been 
diagnosed and considered at the time of the prior Notice of 
Disagreement (NOD)].  Thus, on remand, the RO should also 
consider the claim as one for service connection or 
aggravation of post-traumatic stress disorder.    

The record does not contain the appellant's service personnel 
records, or any records which may substantiate the 
appellant's claimed in-service event.  Because VA has a duty 
to assist a claimant in the development of his claim, the 
matter is remanded for the following actions:

1.  The RO will ascertain if the 
appellant has received any VA, non-VA, or 
other medical treatment for the attention 
deficit disorder, bipolar disorder, and 
post-traumatic stress disorder at issue 
that is not evidenced by the current 
record.  The appellant should be provided 
with the necessary authorizations for the 
release of any treatment records not 
currently on file.  The RO should then 
obtain these records and associate them 
with the claims folder.    

2.  At the same time of its effort in 
paragraph 1, the RO will request that the 
appellant provide a detailed statement 
regarding his claimed duties 
participating in the Jonestown operation.  
Among any other information he can 
provide, the appellant will provide a 
statement providing his duties at the 
time of the assignment, including his 
unit, supervisor, witnesses to his 
participation, any awards or decorations 
received, the amount of time he expended 
on the operation.

3.  The RO will secure the appellant's 
service personnel records, including a 
copy of his report of separation from the 
Armed Forces (DD Form 214 or equivalent).

4.  The RO should take such additional 
development action as it deems proper 
with respect to the claims, including the 
conduct of any other appropriate VA 
examinations, and follow any applicable 
regulations and directives implementing 
the provisions of the VCAA as to its 
notice and development.  Following such 
development, the RO should review and 
readjudicate the claims.  See 38 C.F.R. § 
4.2 (If the findings on an examination 
report do not contain sufficient detail, 
it is incumbent upon the rating board to 
return the report as inadequate for 
evaluation purposes.).  If any such 
action does not resolve the claims, the 
RO shall issue the appellant a 
Supplemental Statement of the Case.  
Thereafter, the case should be returned 
to the Board, if in order.


The RO is referred to VAOPGCREC 82-90 (1990) (originally 
issued as VA Gen. Couns. Prec. 1-85 (Mar. 5, 1985), observing 
that service connection may be granted for diseases, but not 
defects, of a congenital, developmental, or familial origin.  
The opinion advised that when a disease is of a congenital 
nature, VA adjudicators are justified in finding that such 
disease preexisted service, but that in cases where the 
disease is first manifest in service, guidance from medical 
authorities may be necessary regarding the actual time of 
inception.  Typically in these cases, entitlement to service 
connection should turn on the question of whether 
manifestations of the disease in service constituted 
"aggravation" of the condition. That question must be 
resolved by applying the same stringent legal standards that 
are applicable in cases involving acquired disabilities.  
Monroe v. Brown, 4 Vet. App. 513 (1993).

The RO and the appellant are advised that the Board is 
obligated by law to ensure that the RO complies with its 
directives, as well as those of the appellate courts.  It has 
been held that compliance by the Board or the RO is neither 
optional nor discretionary.  Where the remand orders of the 
Board or the Courts are not complied with, the Board errs as 
a matter of law when it fails to ensure compliance.  Stegall 
v. West, 11 Vet. App. 268, 271 (1998).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	Vito A. Clementi
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




